Citation Nr: 1737896	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  11-24 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the reduction of the evaluation for degenerative changes of the right shoulder, from 30 percent to 10 percent effective from December 1, 2010, was proper.

2.  Entitlement to a higher disability rating for service-connected degenerative changes of the right shoulder. 

3.  Entitlement to a higher disability rating for residuals of left shoulder injury with degenerative changes, currently with a 20 percent disability rating.

4.  Entitlement to an effective date prior to August 21, 2015 for the award of special monthly compensation at the housebound rate. 


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to September 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The September 2009 decision denied the Veteran's claim for a disability rating in excess of 20 percent for his service-connected left shoulder disability.  The September 2010 rating decision effectuated a proposal of June 2010 to reduce the disability rating assigned for the Veteran's service-connected right shoulder disorder from 30 percent to 10 percent, effective from December 1, 2010.

Other pertinent rating actions taken during the course of the instant appeal include the following: an April 2010 rating decision which assigned a temporary total rating following right shoulder surgery from December 16, 2009 through March 31, 2010; a November 2011 rating decision which assigned a temporary total rating for surgery and convalescence for the left shoulder, effective from September 29, 2010 to December 31, 2010; and a March 2016 rating decision which assigned a temporary total rating for left total shoulder arthroplasty, effective June 23, 2015, and increased the Veteran's service-connected right shoulder disability rating from 10 percent to 20 percent, effective August 21, 2015.  The evaluation for service-connected left shoulder disorder was subsequently returned to 20 percent effective August 1, 2016.

The Veteran is presently in receipt of special monthly compensation (SMC) under 38 U.S.C. § 1114(s) and 38 C.F.R. § 3.350(i) from September 29, 2010 to January 1, 2011 on account of residuals, injury, left shoulder rated at 100 percent and additional service-connected disabilities independently ratable at 60 percent or more, and from August 21, 2015 to August 1, 2016 on account of left total arthroplasty rated at 100 percent and additional service-connected disabilities independently ratable at 60 percent or more.  

As the awards of SMC do not cover the entire appeal period for which the Veteran seeks an increased evaluations for his service-connected shoulder disabilities, the issue of entitlement to an effective date prior to August 21, 2015 for the award of SMC under 38 U.S.C. § 1114(s) is found to have been raised as part and parcel to the claims for higher evaluations currently before the Board.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (observing that entitlement to SMC is an "inferred issue" in the context of an increased rating claim that must be considered when the record indicates that it may be available, even if the claimant does not place eligibility for this ancillary benefit at issue).  It has thus been added to the list of issues on appeal.

In September 2014, the Veteran presented testimonial evidence at a Board hearing held via videoconferencing equipment before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board remanded the case for further development in November 2014.  In a subsequent July 2015 decision, the Board denied a disability rating in excess of 20 percent for residuals of left shoulder injury with degenerative changes and a disability rating in excess of 10 percent for residuals of a right shoulder injury with degenerative changes, and found that the September 2010 reduction in rating for the right shoulder from 30 percent to 10 percent was proper.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a December 2016 Memorandum Decision, the Court vacated the July 2015 Board decision and remanded the matter to the Board for development consistent with the Court's decision.

The issues of entitlement to higher disability ratings for service-connected left shoulder and right shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The reduction in rating from 30 percent to 10 percent for service-connected right shoulder disability is not supported by the evidence of record; the evidence of record did not contain findings sufficient to show improvement in the Veteran's condition and ability to function under the ordinary conditions of life and work.

2.  Following implementation of the present Board decision, from June 23, 2015 to July 31, 2016, the Veteran will be in receipt of a 100 percent evaluation for a single service-connected disability, left shoulder total arthroplasty, and will have other service-connected disabilities with a combined evaluation of 60 percent or more.


CONCLUSIONS OF LAW

1.  The decision to reduce the evaluation for service-connected right shoulder disability from 30 percent to 10 percent was not proper; restoration of the 30 percent evaluation is therefore warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5003-5201 (2017). 

2.  The criteria for SMC at the housebound rate are met from June 23, 2015 to August 1, 2016.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Propriety of Reduction

The Veteran contends that the September 2010 rating decision which reduced the evaluation of his service-connected right shoulder disability from 30 percent to 10 percent was improper.

In a January 2009 rating decision, the Veteran was awarded an increased 30 percent disability rating for his right should disability, effective from November 6, 2008.  In December 2009, the Veteran submitted a claim for a temporary total rating for the right shoulder for a period of convalescence from surgery.  In an April 2010 rating decision, the RO assigned a temporary 100 percent disability rating for the right shoulder disability, effective December 16, 2009 to March 31, 2010, with a 30 percent disability rating assigned from April 1, 2010.  By a June 2010 rating decision, the RO proposed to reduce the evaluation from 30 percent to 10 percent, on the basis that a June 2010 VA examination demonstrated findings of abduction of 0 to 180 degrees and flexion of 0 to 165 degrees, each with pain, which was found to be consistent with a schedular evaluation of 10 percent.  The Veteran was notified of the proposed reduction and given 60 days to present additional evidence and request a personal hearing.  The Veteran submitted additional evidence and argument that his right shoulder had not improved enough for a reduction, asserting that he still had functional loss due to pain during movement, considerable weakness, incoordination with fatigue and lack of endurance, and locking of the joint, but did not request a hearing.  In the September 2010 rating decision here on appeal, the RO implemented the reduction of the Veteran's right shoulder evaluation from 30 to 10 percent, effective December 1, 2010.

At the outset, the Board recognizes that, disregarding the time during which the Veteran was in receipt of a temporary total rating for the right shoulder disability, the Veteran's 30 percent rating was in effect from November 2008 to November 2010, a period of less than five years.  As such, the specific protocols for reducing protected ratings are inapplicable to his claim.  See 38 C.F.R. § 3.344(a), (b) (directing that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction of a disability rating that has been in effect for five or more years); see also Brown v. Brown, 5 Vet. App. 413, 417-18 (1995). 

Instead, the Veteran's claim is governed by 38 C.F.R. § 3.344(c), which applies to disabilities that are likely to improve (i.e., those with ratings in effect for five years or less).  In such instances, re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  

VA is also required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  Faust v. West, 13 Vet. App. 342, 350 (2000).

Further, though a rating reduction must have been supported by the evidence on file at the time of the reduction, pertinent post-reduction evidence favorable to restoring the rating also may be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280-81 (1992).

The Court has consistently held that when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595. 

Significantly, the burden is on VA to show improvement and it is not on the Veteran as is the case in a typical increased rating claim.  See 38 U.S.C.A. § 5112; 38 C.F.R. § 3.105 . 

As the Board is restoring the Veteran's 30 percent rating for the right shoulder disability, and therefore granting in full the benefits sought on appeal, in-depth discussion of whether VA correctly followed the appropriate notice requirements is unnecessary.  If any error was committed with respect to these requirements, such error was harmless and need not be further considered.  

Based on a review of the evidence of record, the Board finds that the reduction of the evaluation for the service-connected right shoulder disability from 30 percent to 10 percent was improper.  Upon further consideration of the evidence, the Board finds that a preponderance of the lay and medical evidence before the RO at the time of the September 2010 decision did not demonstrate actual improvement in the Veteran's ability to function under the ordinary conditions of life and work, and no finding on this question was made by the RO in either the rating decision proposing the reduced rating or in the rating decision effectuating the reduction.

The original award of a 30 percent disability rating was based on the report of a December 2008 examination.  The Veteran reported weakness, stiffness, and fatigability, and described moderate to severe flare-ups of pain occurring two times per week, of variable duration.  The flare-ups were noted to arise at night, and wake him from sleeping.  On range of motion testing, objective evidence of painful motion, weakness, tenderness, abnormal movement, and guarding of movement was observed by the examiner.  The examiner noted that the Veteran was a postal carrier at that time, and the shoulder slowed him down, additionally preventing him from participating in recreational sports or anything requiring repetitive use of the arm at or above shoulder level.

The June 2010 VA examination upon which the reduction was based noted that the Veteran underwent surgery in December 2009 with postoperative rehabilitation.  The examiner wrote that the Veteran had returned to work, but "is on restriction at least until August when he sees his operating physician again."  The examination report states that the Veteran's activities of daily living were unaffected by the right shoulder disability, with the Veteran able to shower, shave, and dress.  "There are no flare-ups.  There is no effect of incoordination, fatigue, weakness, or lack of endurance on his shoulder function."   Range of motion testing displayed greater range of motion ability than did the December 2008 examination.

After receiving the rating decision reducing his award for the right shoulder disability, the Veteran submitted a statement in October 2010 that even after undergoing surgery, his right shoulder was still very painful and limited his use of the arm.  He wrote that after repetitive movement, he experiences increased pain and has to stop moving the arm to let it rest.

The reasoning for reducing the Veteran's right shoulder evaluation did not meet the substantive requirements for a reduction.  The RO based its decision to reduce the disability rating from 30 percent to 10 percent on the objective range of motion findings at the June 2010 VA examination.  However, although the examiner noted that the Veteran had returned to work, he also wrote that the he was "on restriction until at least August."  There is no indication as to how the Veteran's level of disability at the time of the June 2010 examination would affect his ability to perform his regular occupational tasks.  Additionally, while the December 2008 examination described functional limitations pertaining to repetitive use of the arm over time, the June 2010 examination report makes no mention of this other than remarking on the lack of additional limitation of motion following repetitive use (3 repetitions) testing.  The Board therefore finds that the June 2010 examination was less full and complete than the December 2008 examination.  This failure alone warrants a reversal of the RO's reduction of the Veteran's right shoulder disability evaluation.  In addition, the RO made no findings as to whether the purported improvements in the Veteran's disability would be maintained under the ordinary conditions of life and work. 

Because the reduction of the Veteran's right shoulder disability evaluation did not meet substantive legal requirements, the reduction is improper.  Accordingly, the reduction must be vacated and the prior 30 percent rating restored effective December 1, 2010.

II.  Inferred Claim for an Earlier Effect Date for the Award of SMC

VA has the obligation to assist a claimant in developing the facts pertinent to the claim and to render a decision that grants every benefit that can be supported in law. 38 C.F.R. § 3.103(a).  A veteran is presumed to be seeking the maximum benefit allowed by law or regulation, and such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Relevant to the appeal seeking a higher disability rating for the service-connected left shoulder disability, a claim for an increased evaluation may include the "inferred issue" of entitlement to SMC even where the veteran has not expressly placed entitlement to SMC at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  

VA shall pay SMC at the housebound rate where a veteran has a single service-connected disability rated at 100 percent and additional service-connected disabilities independently ratable at 60 percent or greater, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).   

The Veteran had a single service-connected disability rated at 100 percent (left total shoulder arthroplasty), from June 23, 2015 to August 1, 2016.  Following implementation of this decision, during this period, the Veteran's service-connected disabilities of lumbar spine degenerative changes (20 percent), right shoulder degenerative changes (30 percent), traumatic arthritis of the right knee (10 percent), and left knee osteophyte formation (10 percent) together have a combined rating of 60 percent.  See 38 C.F.R. §§  4.25, 4.26.

The RO previously awarded SMC under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) relating to the Veteran's temporary total rating for his left total shoulder arthroplasty from August 21, 2015 to August 1, 2016.  As the Veteran will be in receipt of a single disability rated at 100 percent, with additional unrelated service-connected disabilities which together have a combined rating of 60 percent or greater from the earlier date of June 23, 2015, the award of SMC must be extended accordingly.  See 38 C.F.R. §§  4.25, 4.26.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, the 30 percent evaluation for degenerative changes of the right shoulder is restored, effective the date of the reduction.

Subject to the law and regulations governing payment of monetary benefits, an earlier effective date of the award of SMC at the housebound rate, to cover the entirety of the period from June 23, 2015 to August 1, 2016, is granted.


REMAND

The Board finds that further development is needed prior to adjudication of the claims remaining on appeal.

As an initial matter, the Board notes that the Veteran filed a claim for an increased rating for his service-connected right shoulder degenerative changes in November 2008, which was granted in a January 2009 rating decision which increased the evaluation from 10 percent to 30 percent, effective November 6, 2008.  Then, in December 2009, the Veteran filed a claim for a temporary total rating based on surgery necessitating convalescence, which was granted in an April 2010 rating decision that assigned a temporary total rating effective December 16, 2009 to April 1, 2010.  Based on a June 2010 VA examination to assess the state of the Veteran's right shoulder following convalescence, the RO proposed reducing the disability rating from 30 to 10 percent in a June 2010 rating decision.  The reduction was effectuated in the September 2010 rating decision here on appeal, and the Veteran raised an appeal disagreeing with the reduction, consistently asserting that his right shoulder has not significantly improved, and submitting statements and claims that he is entitled to a disability rating higher than the 10 percent assigned following the September 2010 reduction.  In the January 2011 Statement of the Case, the RO reclassified the issue on appeal as entitlement to a disability rating in excess of 10 percent for the service-connected right shoulder disability.

Given that the Veteran's disagreement and appeal arose from the RO's decision to reduce the rating for his service-connected right shoulder disability from 30 percent to 10 percent, and the Board is restoring the previously-awarded 30 percent evaluation, it is unclear whether the Veteran intends to seek a disability rating in excess of 30 percent for the right shoulder disability.  On remand, the RO should notify the Veteran of the restoration of his previous 30 percent disability rating for service-connected right shoulder disability, and inquire as to whether he is satisfied with this outcome, or whether he wishes to continue seeking a higher rating for the right shoulder.

In any event, in its December 2016 Memorandum Decision, the Court held that in the July 2016 decision denying higher disability ratings for the Veteran's service-connected bilateral shoulder disabilities, the Board had failed to ensure compliance with prior remand instructions and improperly relied upon a January 2015 VA examination which was inadequate for adjudicatory purposes.  The Court noted that such required remand to obtain a medical opinion which considered all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis, to include additional/different testing to assess lost range of motion after repeated use over time, if feasible.  Therefore, on remand, an additional VA examination should be scheduled to assess the current severity and manifestations of the Veteran's bilateral shoulder disabilities.

Prior to the December 2016 decision, and seemingly unrecognized by the Court, the Veteran underwent left total shoulder arthroplasty, for which he was assigned a 100 percent disability rating effective from June 23, 2015 to July 31, 2016.  Thus, any medical opinion obtained should address the severity of the residuals of the total left shoulder replacement, including whether they are best characterized as consisting of severe, painful motion or weakness in the left extremity, or intermediate degrees of residual weakness, pain, or limitation of motion. 

The Board further notes that the most-recent VA treatment record in the claims file dates from July 2015.  Therefore, on remand, all necessary attempts should be made to procure any of the Veteran's outstanding VA treatment records and associate them with the record.  The Veteran should also be contacted and asked to identify any relevant private treatment records not yet obtained which he would like for VA to request.

Accordingly, the claims are REMANDED for the following action:

1.  Notify the Veteran of the restoration of the 30 percent disability rating for his service-connected right shoulder disability, and inquire as to whether he is satisfied with this outcome, or alternatively, wants to continue to pursue a claim for a disability rating in excess of 30 percent for the right shoulder.  Provide the Veteran with sufficient time to respond.

2.  Obtain any and all of the Veteran's outstanding VA treatment records, including those from July 2015 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

3.  Ask the Veteran to identify and provide a release form for any additional records of private treatment relating to the Veteran's shoulders which he would like VA to obtain.  After securing any necessary written authorization from the Veteran, request the private records identified and associate them with the claims file.  If any records cannot be obtained after reasonable efforts have been made, notify the appellant of the attempts made and allow him the opportunity to obtain the records.  

4.  Thereafter, schedule the Veteran for a VA joints examination with an appropriate medical professional to assess the current severity of his service-connected bilateral shoulder disabilities.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

After reviewing the medical and lay evidence of record, and interviewing the Veteran, the examiner should address the following:

a. Conduct full range of motion studies for the each shoulder and document findings in terms of degrees.  Further, conduct range of motion testing, recording the degree at which objective evidence of pain begins, under each of the following four conditions:

               i)  on weight-bearing
ii) on nonweight-bearing
iii) on active motion
iv) on passive motion

If there is no clinical evidence of painful motion on any such testing, the examiner must so state, and indicate that testing under each condition was performed.

b.  Provide specific findings as to the range of motion of each shoulder after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  After reviewing the Veteran's complaints and medical history, and requesting further detail from the Veteran if necessary, provide an opinion regarding whether there is additional functional impairment of either shoulder due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  Any additional loss of range of motion of either shoulder during flare-ups should be noted in terms of approximate degrees of motion lost as well as additional symptomatology which results, to the extent possible.  

The examiner should consider the Veteran's described symptomatology, as well as medical evidence of record, in making this determination.  If approximate degrees of motion lost cannot be feasibly determined, the examiner must explain why this information cannot be provided.  

d.  Provide an opinion regarding whether there is additional functional impairment of either shoulder due to pain, weakness, excess fatigability, and/or incoordination after repeated use of the joint over time.  The Veteran's report of any additional symptoms that arise following repetitive use should be recorded in as much detail as possible, particularly with regard to how such may limit his range of motion.

Any additional loss of range of motion of either shoulder following repetitive use over time should be noted in terms of approximate degrees of motion lost as well as additional symptomatology which results, to the extent possible.  The Veteran's reports of resulting symptoms should be recorded with as much detail as possible.  If the Veteran is not being evaluated immediately following repeated use over time, the examiner should conduct any appropriate test which might be available/required to assess additional limitation of range of motion of the shoulder following repeated use over time.  If the approximate degrees of motion lost cannot be feasibly determined, and/or it is determined that appropriate testing is not possible (either because of the difficulty in conducting such testing or its inexistence) the examiner must explain why this information cannot be provided.  

e.  Finally, provide an opinion regarding whether the Veteran's total right shoulder arthroplasty residuals are best described as:
 1) intermediate degrees of residual weakness, pain or limitation of motion; 
2) chronic residuals consisting of severe, painful motion or weakness in the left extremity; 
or
3) neither.
If it is found that the Veteran's residuals are best characterized by the first option (intermediate degrees of residual weakness, pain, or limitation of motion), please discuss the resulting impairment in terms of whether such are akin ankylosis of the scapulohumeral articulation or impairment of the clavicle or scapula, with sufficient detail to address the rating criteria under DCs 5200 and 5203.

A clear rationale for all opinions expressed should be provided and a discussion of the facts and medical principles involved should be included.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  Thereafter, review the requested medical report to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as necessary.

6.  After completing the above, and conducting any additional development deemed necessary in light of the expanded record, re-adjudicate the remaining claims of entitlement to higher disability ratings for service-connected right (assuming the Veteran has not responded to Remand Directive 1 that his appeal concerning the right shoulder disability has been satisfied) and left shoulder disabilities.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


